Citation Nr: 1025138	
Decision Date: 07/06/10    Archive Date: 07/19/10	

DOCKET NO.  06-28 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for chronic tinnitus. 

3.  Entitlement to service connection for tonsillitis, or 
residuals thereof. 

4.  Entitlement to service connection for a disorder 
characterized by right heel pain.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from November 1957 to December 
1977.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  

This case was previously before the Board in August 2009, at 
which time it was remanded for additional development.  That 
development has now been accomplished, and the case is once more 
before the Board for appellate review.  

Good or sufficient cause having been shown, the Veteran's appeal 
has been advanced on the Board's docket under the provisions of 
38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) 
(2009).


FINDINGS OF FACT

1.  The evidence of record fails to demonstrate that the Veteran 
currently suffers from bilateral hearing loss.

2.  The evidence of record fails to demonstrate that the Veteran 
currently suffers from chronic tinnitus.

3.  The evidence of record fails to demonstrate that the Veteran 
currently suffers from tonsillitis, or chronic residuals thereof.

4.  The evidence of record fails to demonstrate that the Veteran 
currently suffers from a chronic disorder characterized by right 
heel pain.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.655 (2009).  

2.  Chronic tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.655 (2009).

3.  Tonsillitis, or chronic residuals thereof, was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.655 (2009).

4.  A chronic disorder characterized by right heel pain was not 
incurred in aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.655 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the Veteran 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information and 
evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
November 2005, March 2006, and September 2009.  In that 
correspondence, VA informed the Veteran that, in order to 
substantiate his claims for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical opinions.  
To the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial, in that it did not 
affect the essential fairness of the adjudicatory process.  In 
point of fact, based on a review of the entire file, it is clear 
that the Veteran had a full understanding of the elements 
required to prevail on his claims.  Moreover, the Veteran has 
raised no allegations of prejudice resulting from error on the 
part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see 
also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence he 
was to provide to VA, and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him that it had a 
duty to obtain any records held by any Federal agency.  It also 
informed him that, on his behalf, VA would make reasonable 
efforts to obtain records which were not held by a Federal 
agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the Veteran's 
service treatment records, as well as private treatment records 
and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Service Connection

In reaching this determination, the Board has reviewed all the 
evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, and 
both private treatment records and examinations reports.  
Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
Veteran's claims, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for bilateral 
hearing loss and tinnitus, as well as for tonsillitis (or the 
residuals thereof) and a disorder characterized by right heel 
pain.  In pertinent part, it is contended that all of the 
aforementioned disabilities had their origin during the Veteran's 
period of active military service.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303 (2009).

Establishing service connection generally requires medical, or in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an inservice incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed inservice disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Moreover, where a Veteran served for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous system, 
such as sensorineural hearing loss, becomes manifest to a degree 
of 10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.09 (2009).

The Board observes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores utilizing 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2009).

Finally, when a claimant, without good cause, fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (2009).

In the present case, a review of service treatment records 
discloses that, during the period from November 1958 to January 
1961, the Veteran received treatment for tonsillitis.  Moreover, 
during the period from June 1972 to December 1974, the Veteran 
was heard to complain of a painful right heel, culminating in a 
diagnosis of osteoid osteoma/benign fibrocystic bone lesion of 
the os calcis.  Finally, at the time of a service medical 
examination in November 1975, and once again during the course of 
a apparent separation examination in December 1977, audiometric 
evaluation revealed a number of somewhat elevated pure tone 
thresholds in each of the Veteran's ears.

Private treatment records of Kaiser Permanente dated from 
February 1992 to August 2005 do not show any treatment for or any 
diagnoses related to the claimed bilateral hearing loss, 
tinnitus, tonsillitis or residuals thereof or a disorder 
characterized by heel pain.

At the time of the aforementioned August 2009 remand, the Board 
noted that, since the time of the Veteran's discharge from 
service, he had failed to demonstrate the presence of chronic 
hearing loss or tinnitus or, for that matter, a chronic right 
heel disability or chronic residuals of tonsillitis.  
Nonetheless, in an attempt to clarify the exact nature and 
etiology of his claimed disabilities, the Veteran, in December 
2009 and January 2010, was scheduled for VA otolaryngologic, 
audiometric, and orthopedic examinations.  Unfortunately, the 
Veteran failed to report for any of those examinations.  
Moreover, while in September 2009, the Veteran was asked by the 
RO whether he had received notification of the aforementioned 
examinations, and/or if he wished to reschedule those 
examinations, he once again failed to respond to that inquiry.  

The Board observes that, while the VA has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate his 
claims, the "duty to assist" is not a one-way street.  Where a 
Veteran wishes help, he cannot simply wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190-93 (1991).  In the case at hand, the 
Veteran has failed to report for VA examinations scheduled in 
conjunction with his claims for benefits, thereby precluding the 
VA from establishing the existence of current disability.  See 
38 C.F.R. § 3.655 (2009).  Under the circumstances, and absent 
such evidence, the Veteran's claims for service connection must 
be denied.  

(continued on next page)



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for chronic tinnitus is denied.

Service connection for tonsillitis, or chronic residuals thereof, 
is denied.

Service connection for a disorder characterized by right heel 
pain, is denied.



	                        
____________________________________________
	K. J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


